Order entered June 11, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00553-CV

              IN RE DAVID RADCLIFF AND TONI RADCLIFF, Relators

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF04-08385-Y

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relators’ petition for writ of

mandamus. We ORDER that relators bear the costs of this original proceeding.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE